DETAILED ACTION
This detailed action is in response to the amendments and arguments filed on February 16, 2022, and any subsequent filings.
Claims 8-13 stand rejected.  Claims 14-18 have been added.  Claims 8-18 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Specification
The specification has been amended and the objection withdrawn.
Claim Objections
Claims 8, 12, and 13 have been amended and the objections withdrawn yet Applicant's amendments have resulted in new objections.  
Claim Rejections - 35 USC § 112
Applicant's arguments filed February 16, 2022 have been fully considered but they are not persuasive.
Applicant argues the claims have been amended (Remarks, Page 3/Paragraph 3 ("Pg/Pr")) yet the amendments do not overcome all of the prior rejections and result in new rejects as detailed below.
As to Applicant's argument that one of skill in the art would understand the percentages in the specification refer to volumetric percentage (Remarks, Pg3/Pr4), Applicant offers no support yet argument cannot supplant evidence (MPEP 2145(I)).  Further, a person of ordinary skill in the art would recognize that the percentages references are not definite as they could refer to volume, molar, mass, or weight ratios or some other percentage such as concentrations.
Claim Rejections – 35 USC §§ 102, 103
Applicant's arguments filed February 16, 2022 have been fully considered but they are not persuasive.
Applicant argues against the rejection of the claims over the cited prior art (Remarks, Pg3/Pr5-Pg6/Pr2) yet the claims have not been rejected over the prior art as the prior version of the claims lacked definiteness to conduct a thorough search of the prior art.  Instead, the prior Office action identified prior art that appeared to read on the claims and noted that the specification appears to admit the claimed method had been known.
Response to Amendment
Election/Restrictions
Newly submitted Claim 18 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the claim is directed towards a substrate having tube surfaces coated with specific species whereas the originally claimed invention is directed towards uncoated tube surfaces.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, Claim 18 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Objections
Claims 12, 16, and 17 are objected to because of the following informalities:  
In Claim 12, line 6, the use of "s" in "becomes" is grammatically incorrect; 
In Claim 16, an indefinite article is required before "hydrocarbon" to render the claim grammatically correct;
In Claim 17, a definite article is required before "solvent" to render the claim grammatically correct; and,
In Claim 17, an indefinite article is required before "hydrocarbon" to render the claim grammatically correct.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claims 8-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a certain percentage on siloxane and hydrocarbon solvent and 10-18 carbon hydrocarbon chains, does not reasonably provide enablement for all percentages of siloxane and hydrocarbon solvent and hydrocarbon solvents having any carbon number chain.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make use the invention commensurate in scope with these claims.  The specification does not provide sufficient evidence to support enablement of these claims based on the In re Wands, 858 F.2d 731, 737 (Fed. Cir. 1988), factor analysis below such that undue experimentation would be required to arrive at the claimed invention.  As to the breadth of the claims, the claims encompass all percentages of siloxane and hydrocarbon solvent and hydrocarbon solvents having any carbon number chain.  As to the nature of the invention and the amount of direct provided by the inventor, the invention claims all percentages of siloxane and hydrocarbon solvent and hydrocarbon solvents having any carbon number chain.  As to the state of the prior art, level of ordinary skill, and predictability in the art, no evidence supports or detracts from enablement.  As to the existence of working examples, no working examples for all percentages of siloxane and hydrocarbon solvent and hydrocarbon solvents having any carbon number chain have been identified weighing against a finding of enablement. Finally, as to the quantity of experimentation required to make or use the invention, undue experimentation would be required to determine the conditions necessary to retain all percentages of siloxane and hydrocarbon solvent and hydrocarbon solvents having any carbon number chain.
Claims 12,14, and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  As to Claim 12, nothing in the specification as filed indicates reusing a filer bed, filter housing or filter cartridge.  As to Claims 14 and 15, the specification only indicates a 5% by volume of siloxane and not the claimed range (Spec., Pg12/L19-21).
The dependent claims not specifically detailed above contain the limitations of the recited claims and thus are rejected for the same reasons.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 8-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the solvent is "isoalkanic" yet the specification does not define this term and the term cannot be found in any technical reference thereby rending the claim indefinite and lacking any meaning.
Claim 8 recites "evaporating the solvent with a temperature" yet how a temperature may be used to evaporate a solvent is not defined in the claim or the specification rendering the claim indefinite.
Claim 12 recites a de-aromatized hydrocarbon solvent yet does not indicate if this is the same or a difference de-aromatized hydrocarbon solvent as recited in Claim 8 from which the claim depends. 
Claims 13 and 17 each recite a solvent yet neither recites whether the solvent is that solvent recited in Claim 8 or the solvent recited in Claim 12 each of which the claims depend from.
Claims not specifically mentioned contain the same indefinite limitations of the claims identified above from which they depend and thus are also rejected as indefinite.
Prior Art Rejections
Although the examiner has attempted to determine the claimed invention, the claims are replete with indefinite limitations that prevent a thorough search of the prior art based upon any recognizable technical features and limitations in the art.
From the limited understanding possible given the indefiniteness of the claims, it appears that the combination of Yuan, et al., U.S. Publication No. 2012/0292256 and Ogawa, Japanese Publication JP2010-017665A discloses the claimed invention.  A machine translation of Ogawa accompanies the detailed action.
Moreover, the specification as filed appears to admit that to the extent the claimed method can be interpreted given the extensive nature of indefiniteness, the claimed method may have been known (Spec., Pages 3-4).
	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK ORME whose telephone number is (408)918-7585. The examiner can normally be reached Monday - Thursday, 7:30 am - 6:00 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on (571) 270-3240. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK ORME/Primary Examiner, Art Unit 1779